In an action to compel specific performance of agreements made between the stockholders of defendant corporations and for other relief, defendants appeal from two orders denying separate and respective motions to dismiss the complaint, pursuant to rule 106 of the Rules of Civil Practice, on the ground that it does not state facts sufficient to constitute a cause of action. Orders affirmed, without costs. No opinion. Nolan, P. J., Adel, Wenzel, Schmidt and Beldoek, JJ., concur. [See 283 App. Div. 660.]